Supreme Court
OF
NeEvaba

CLERK'S ORDER
(0 1957 cg

IN THE SUPREME COURT OF THE STATE OF NEVADA

RHONDA ROE; DENISE DOE; JANE
DOE DANCER; AND JANE DOE
DANCERS 2-7,
Appellants,
vs.

RUSSELL ROAD FOOD AND
BEVERAGE, LLC, A NEVADA
LIMITED LIABILITY COMPANY, D/B/A
CRAZY HORSE III GENTLEMEN'S
CLUB, I-X; DOE CLUB OWNER, I-X;
DOE EMPLOYER, I-X; ROE CLUB
OWNER, I-X; ROES EMPLOYER, I-X;
JACQUELINE FRANKLIN; ASHLEIGH
PARK; LILY SHEPARD; STACIE
ALLEN; MICHAELA DEVINE;
SAMANTHA JONES; KARINA
STRELKOVA; AND DANIELLE
LAMAR,

Respondents.

 

 

 

No. 84004

FILED

JUL 2 1 2022

ELIZABETH A. BROWN

CLERK OF SUPREME COURT
\
BY
DEPUTY CLERK

ORDER DISMISSING APPEAL

Cause appearing, the parties’ joint motion to voluntarily

bear their own costs and attorney fees. NRAP 42(b).

It is so ORDERED.

dismiss this appeal is granted. This appeal is dismissed. The parties shall

CLERK OF THE SUPREME COURT
ELIZABETH A. BRO

By:

22-22790

 
SupREME Court
OF
Nevaba

CLERK’S ORDER

eC) WAT Se

 

cc:

Hon. Joanna Kishner, District Judge
Leon Greenberg Professional Corporation
Bendavid Law

Bighorn Law/Las Vegas

Rusing Lopez & Lizardi, PLLC

Eighth District Court Clerk